Case: 17-60742      Document: 00514769439         Page: 1    Date Filed: 12/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                    No. 17-60742                  December 20, 2018
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
In the Matter of: MARITIME COMMUNICATIONS/LAND MOBILE L.L.C.,

                                                 Debtor

WARREN HAVENS,

                                                 Appellant

v.

MARITIME COMMUNICATIONS/LAND MOBILE L.L.C.; CHOCTAW
TELECOMMUNICATIONS, L.L.C.,

                                                 Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:13-CV-180


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Warren Havens, proceeding pro se, appeals two orders dismissing his
bankruptcy appeals and denying rehearing. Because he has not alleged facts



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60742       Document: 00514769439         Page: 2    Date Filed: 12/20/2018


                                      No. 17-60742

sufficient to demonstrate standing, or shown that the district court erred in
denying rehearing, we AFFIRM the orders of the district court.
                                             I
       Havens’s participation in the bankruptcy case below was based on his
claims against the debtor, Maritime Communications/Land Mobile L.L.C.
(Maritime), in a separate case in the District of New Jersey. Havens did not
prevail on any claim in the New Jersey case. 1
       Besides referring to the New Jersey case, Havens’s bankruptcy proof of
claim also says that it may be based on his interest in “any legal and/or
administrative proceedings.” Havens participated in proceedings before the
Federal Communications Commission (FCC) about the validity and transfers
of licenses held by Maritime. The FCC denied relief to Havens and also
“bar[red] Mr. Havens and the Havens companies from future participation in
this proceeding as a consequence of their contemptuous and disruptive
conduct.” Maritime Commc’ns/Land Mobile, LLC, 2015 WL 1890837, at *1
(Apr. 22, 2015) (barring participation); see Warren C. Havens, 32 F.C.C.R. 218,
218 (2017) (denying substantive relief).
       When the bankruptcy court confirmed Maritime’s plan of reorganization,
Havens appealed several bankruptcy orders to the district court. The district
court consolidated Havens’s appeals into this case. It then granted a motion to
dismiss the appeals because Havens lacked standing. The district court also
denied Havens’s motion for rehearing.




       1The district court dismissed or otherwise granted judgment against Havens’s claims
in two opinions. Havens v. Mobex Network Servs., LLC, No. CIV. A. 11-993 KSH, 2011 WL
6826104 (D.N.J. Dec. 22, 2011); Havens v. Mar. Commc’ns/Land Mobile, LLC, No. CIV. A.
11-993 KSH, 2014 WL 4352300 (D.N.J. Sept. 2, 2014). The Third Circuit affirmed both
decisions. Havens v. Mobex Network Servs., LLC, 820 F.3d 80 (3d Cir.), cert. denied, ––– U.S.
––––, 137 S. Ct. 496 (2016).


                                             2
    Case: 17-60742     Document: 00514769439     Page: 3   Date Filed: 12/20/2018


                                  No. 17-60742

                                           II
      Standing to appeal an order of the bankruptcy court “is an even more
exacting standard than traditional constitutional standing.” In re Coho Energy
Inc., 395 F.3d 198, 202 (5th Cir. 2004). “[T]he ‘person aggrieved’ test demands
a higher causal nexus between act and injury; appellant must show that he
was ‘directly and adversely affected pecuniarily by the order of the bankruptcy
court’ in order to have standing to appeal.” Id. at 202–03 (quoting In re
Fondiller, 707 F.2d 441, 443 (9th Cir. 1983)).
      Bankruptcy Rule 8022 does not provide a standard of decision for a
motion for rehearing, but such a motion may be granted to correct a “mistaken
use of facts or law” in the prior decision. In re Coleman, Civil Action No. 15-
569, 2015 WL 7101129, *1 (E.D. La. Nov. 13, 2015) (citing In re Hessco Indus.,
Inc., 295 B.R. 372, 375 (9th Cir. 2003)).
                                       III
      Havens addresses a variety of peripheral issues in his brief but does not
identify facts sufficient to demonstrate his standing. He says that the district
court improperly held that he lacked standing to participate in FCC
administrative proceedings. This mischaracterizes the decision. The district
court did not purport to resolve Havens’s standing before the agency. Rather,
it analyzed his standing to appeal the bankruptcy orders. After his claims
failed in the New Jersey case, he had no asserted interest in the bankruptcy.
And even generously construing Havens’s arguments as a challenge to the
treatment of his interests in FCC proceedings, he misses the mark. The district
court correctly noted that the FCC had denied relief to Havens, leaving him
with no interest in the licenses either.
      Because he had no remaining claim against Maritime, Havens was not
“directly and adversely affected pecuniarily by the order of the bankruptcy



                                           3
    Case: 17-60742   Document: 00514769439    Page: 4   Date Filed: 12/20/2018


                               No. 17-60742

court,” as required for standing to appeal. Coho Energy, 395 F.3d at 203
(quoting Fondiller, 707 F.2d at 443). And the district court did not err in
denying Havens’s motion for rehearing. The motion essentially reiterated his
original arguments and did not identify mistaken use of facts or law in the
prior order.
      The court has considered Havens’s other arguments and found them to
be without merit. The orders of the district court are AFFIRMED.




                                     4